Citation Nr: 0905026	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  04-41 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUE

Entitlement to service connection for the cause of death of 
the Veteran.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and two daughters




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1941 to 
August 1945.  The Veteran died in January 2004, and the 
appellant is his surviving spouse.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 RO rating decision, issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

In March 2006, the appellant testified in a video conference 
hearing that was conducted by the undersigned Veterans Law 
Judge sitting in Washington, D.C.  A transcript of that 
hearing has been reviewed and is associated with the claims 
file.

The Board notes that the RO addressed the issue of Dependency 
and Indemnity Compensation (DIC) under the provisions of 38 
U.S.C.A. § 1318 (West 2002) in the following documents: 
statement of the case of October 2004, supplemental statement 
of the case of March 2005, and supplemental statement of the 
case of August 2005.  While the RO has also certified the 
issue for appeal in March 2006, the Board observes that the 
Board does not have jurisdiction to decide the matter because 
the issue is not in proper appellate status for the following 
reason.  The appellant has not actually expressed 
disagreement with such decision, and has not submitted a 
substantive appeal on the issue.

This appeal was remanded by the Board in September 2006 for 
additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Certificate of Death shows that the immediate cause of 
the Veteran's death was lung cancer.  

2.	At the time of the Veteran's death, he was service 
connected for post-traumatic stress disorder (PTSD).  

3.	Competent medical evidence shows that PSTD, associated 
with anxiety, caused the Veteran's excessive smoking.  

4.	Competent medical evidence shows that the Veteran's 
cigarette smoking caused lung cancer.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are met.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. §§ 3.300, 3.303, 3.310, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Additionally, to establish service connection for the cause 
of the Veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed materially and substantially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In this case, the Veteran died in January 2004.  At the time 
of the Veteran's death, he was service connected for, among 
other disabilities, PTSD.  The appellant contends that the 
Veteran's death should be service connected because PTSD led 
to cigarette smoking which caused lung cancer, the cause of 
this death.  

The appellant does not contend that the Veteran's lung cancer 
is directly related to service; rather that it was caused by 
cigarette smoking that is secondary to PTSD.  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).  

Further, the Board notes that in 38 C.F.R. § 3.300(c), with 
respect to a tobacco-related disability, for claims filed 
after June 9, 1998, Congress has prohibited the grant of 
service connection for a disability due to the use of tobacco 
products during active service.  38 U.S.C.A. § 1103(a) (West 
2002).  For claims for secondary service connection received 
by VA after June 9, 1998, a disability that is proximately 
due to or the result of an injury or disease previously 
service-connected on the basis that it is attributable to the 
veteran's use of tobacco products during service will not be 
service-connected under 38 C.F.R. §  3.310(a).  See 38 C.F.R. 
§ 3.300(c) (2008).  The regulations do not bar a finding of 
secondary service connection for a disability related to the 
veteran's use of tobacco products after the veteran's 
service, as is this case, where that disability is 
proximately due to a service-connected disability that is not 
service connected on the basis of being attributable to the 
veteran's use of tobacco products during service.  See 
VAOPGCPREC 6-2003; 69 Fed. Reg. 25178 (2004).  In this case, 
PTSD was service connection on a direct basis.  It was not 
service connected based on the veteran's use of tobacco 
products during service, therefore, the appellant's claim is 
not prohibited by 38 C.F.R. § 3.300(c).  

The death certificate shows that the direct cause of the 
Veteran's death was lung cancer.  

A September 2005 VA medical opinion indicates that it was 
likely that the Veteran's anxiety, which was a part of his 
PTSD, caused his excessive smoking.  The Veteran's 
psychiatrist opined that it was more likely than not that the 
anxiety which is part of the PTSD caused excessive smoking, 
which ultimately may have contributed to his death.  The 
Board finds that this opinion is speculative in that it only 
stated that the smoking may have contributed to the Veteran's 
terminal cancer. See 38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (medical opinions, which are speculative, 
general or inconclusive in nature, cannot support a claim).  
This opinion, however, is not speculative in its conclusion 
that smoking resulted from a service-connected disability.

In accordance with a Board remand, a VA opinion was obtained.  
The Board finds that the RO complied with its September 2006 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
February 2008 VA opinion provides that the immediate cause of 
the Veteran's death was lung cancer with severe chronic 
obstructive pulmonary disease as a contributing factor.  The 
VA examiner opined that both conditions are more likely than 
not due to cigarette smoking.  

The Board finds that the competent medical evidence of record 
shows that cigarette smoking was caused by the anxiety 
associated with PTSD and the cigarette smoking caused lung 
cancer which led to the Veteran's death.  Therefore, the 
Board finds that service connection for the Veteran's death 
is warranted.  


ORDER


Service connection for the cause of the Veteran's death is 
granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


